DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 1, 2021 was filed after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
3.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated November 8, 2021 and is accepted.

Response to Amendment
4.	Acknowledgment is made of Applicant’s submission of amendment/remarks on November 8, 2021. Claims 1-6 remain pending. This communication is considered fully responsive and sets forth below.
5.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 
Allowable Subject Matter
6.	Claims 1-6 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Feuersanger et al. (US 2012/0069805) and Deogun et al. (US 2018/0199343) are generally directed to various aspects of scheduling method for radio resources that is taking into account additional scheduling relevant information from the buffer status reporting, and to avoid unnecessary grants from the network and to suggest an advanced handling of data transmissions the invention suggests a buffer status reporting and data transmission schemes that take into account the scheduling mode of data of radio bearers pending for transmission to decide whether to report on it in a buffer status report, respectively, whether to multiplex the data to a transport block for transmission; the method of avoiding wastage of the radio resources by optimal resource allocation, wherein the method supports a high data rate and enables power savings via dynamic configurations of the resource allocation. 
However, in consideration of the terminal disclaimer with arguments/remarks filed November 8, 2021, the information disclosure statement submitted September 1, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Similar limitations are included in claim 4.
Dependent claims 2, 3, 5, and 6 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473